DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on November 11, 2021, claims 1-2, 4-10, and 12-13 have been amended, and claim 11 has been canceled.  Accordingly, claims 1-10 and 12-13 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on November 11, 2021, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated August 30, 2021, are hereby withdrawn unless specifically noted below.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein a combination of the figure eight stitching and the grid plate disposed around the figure eight stitching enables optimal performance of the bench press workout by the lifter in an optimal bar path.”  As “optimal” is an undefined relative term, it is unclear what constitutes “optimal” performance or an “optimal” bar path as opposed to suboptimal or non-optimal.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitations instead read “enables performance of the bench press workout” and “a bar path”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claims 4 and 6 contain similar issues as described above with respect to claim 1 by reciting “the optimal bar path”.  These claims require similar correction.
Claim 5 recites the limitation "the predetermined bar path".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the predetermined bar path is mean to be the same as the optimal bar path recited in claim 1 or some other as of yet unintroduced bar path.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to the same optimal bar path of claim 1, it is suggested that the limitation instead read “the optimal bar path”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 9 recites the limitation “wherein the shoulder support portion transfers the load and the energy of the barbell […]”.  This limitation improperly recites an active method step in the product claim as opposed to a passive function limitation.  Correction 
Claim 10 recites the limitation “wherein the figure eight stitching and grid plate disposed around the figure eight stitching concentrate the load and energy […]”.  This limitation improperly recites an active method step in the product claim as opposed to a passive function limitation.  Correction is required.  It is suggested that the limitation instead read “wherein the figure eight stitching and grid plate disposed around the figure eight stitching are configured to concentrate the load and energy […]”.  For examination purposes, the limitation will be interpreted according to the suggested language above.
Claims 2-3, 7-8, and 12 are similarly rejected for being dependent on rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4-6, and 12-13 (claims 1, 4-6, and 12 as best can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0196072 to Inzer (hereinafter, “Inzer”), in view of USPN 5,373,582 to Dragone et al. (hereinafter, “Dragone”), in view of non-patent literature document “How to sew an X box” (hereinafter, “the Sewing Article”), an further in view of in view of non-patent literature document “First glance at Metal Jack bench shirt” (hereinafter, “the Shirt Video”).
Regarding claim 1, Inzer teaches a weight lifting support shirt to allow a lifter to perform one or more workouts (See annotated Fig. 1 below; support shirt (10); Abstract), the weight lifting support shirt comprising: a chest support portion configured to extend across a chest portion of the lifter from a first end to a second end (upper shirt portion (13) is structurally capable of extending across a chest of the user from first to second ends); a first arm support portion extending from the first end of the chest support portion (sleeve portion (19) extending from first end of chest portion); a second arm support portion extending from the second end of the chest support portion (sleeve portion (19) extending from second end of chest portion), wherein the first and second arm support portions are configured to conform around a first arm and a second arm of the lifter (sleeve portions (19) are structurally capable of conforming around first and second arms of a user; shirt comprises elastic materials and is taut when worn; [0040], [0057]); a shoulder support portion abutting and extending across boundaries of the first arm support portion, the second arm support portion, and the chest support portion (See annotated Fig. 1 below, portion of shirt upper body proximate a shoulder area and ; each of the first arm support portion and the second arm support portion comprising a sleeve portion (sleeve portions (19) form sleeves), wherein the sleeve portions are configured to enable the lifter to raise a barbell and lower the barbell during a bench press workout (Inzer teaches the structure required by the claim limitation (i.e., the sleeve portions) which appears to be structurally capable of performing the recited function.  Indeed, Inzer discusses the sleeve portions supporting and assisting a user during lifting (e.g., bench pressing) along a bar path which can vary depending on different lifting styles (See Inzer, Figs. 12-15; [0042], [0046]-[0047]).  Examiner additionally notes that the function of the claim limitation depends on hypothetical actions of a hypothetical user performing a hypothetical workout.  As the structure of the shirt of Inzer does not prohibit a user from using the shirt in the same way recited by the claim, the shirt of Inzer at least allows the shirt to be used in the same way recited by the claim); and an abdominal support portion in communication with and extending below the chest support portion (lower shirt body (15)); wherein the weight lifting support shirt comprises an elastic material (the support shirt of Inzer comprise stretchable, elastic material; [0039]-[0040]).

    PNG
    media_image1.png
    637
    628
    media_image1.png
    Greyscale

Annotated Fig. 1 of Inzer
	That said, Inzer does not teach a figure eight stitching at a center of the chest support portion.
However, Dragone, directed to stitched reinforcement of a garment, discusses a protective vest having one or more panels including a chest panel (See Dragone, Fig. 1; Abstract).  More specifically, Dragone teaches stitching at a center of the chest support portion (See Dragone Fig. 1, chest panel is reinforced with centrally located stitching (28)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the chest portion of the support shirt of Inzer to include the centrally located stitching disclosed by Dragone.  One of ordinary skill in the art would 
That said, the modified support shirt of Inzer (i.e., Inzer in view of Dragone, as explained above) does not explicitly teach wherein the stitching is figure eight stitching.
However, the Sewing Article, directed to stitching reinforcement of stress points in textiles and garments, discusses an X box stitch, i.e., a figure eight stitch, for reinforcing stress points on textiles and garments (See the Sewing Article, page 1).  More specifically, the Sewing Article teaches a figure eight stitching (See the Sewing Article, page 1; X box stitch).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified support shirt of Inzer (i.e., Inzer in view of Dragone, as explained above) to instead include the X box stitch (i.e., the figure eight stitching) at the center of the chest portion.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified support shirt of Inzer (i.e., Inzer in view of Dragone, as explained above) to instead include the X box stitch (i.e., the figure eight stitching) at the center of the chest portion in order to further reinforce and strengthen the supportive stitching at the chest panel by including additional stitching lines (See the Sewing Article, page 1).
	That said, the modified support shirt of Inzer (i.e., Inzer in view of Dragone and the Sewing Article, as explained above) do not teach a grid plate disposed around the figure-eight stitching at the center of the chest support portion.
a grid plate disposed around the figure-eight stitching at the center of the chest support portion (See the Shirt Video, additional chest panel stitched to and spanning center of chest of support shirt which would be disposed around the centrally located figure eight stitching when applied to the modified support shirt of Inzer as described above).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the chest portion of the modified support shirt of Inzer to include the additional chest panel disclosed by the Shirt Video.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the chest portion of the modified support shirt of Inzer to include the additional chest panel disclosed by the Shirt Video in order to reinforce the center of the chest portion of the support shirt between the arm portions where stress would be high during a workout (e.g., a bench press).
As a result of the modifications described above, the modified support shirt of Inzer (i.e., Inzer in view of Dragone, the Sewing Article, and the Shirt Video as explained above) is disclosed such that it further teaches wherein when the lifter lowers the barbell and stretches the elastic material of the weight lifting support shirt, load and energy received from the barbell is transferred to the center of the chest support portion and is stored in the grid plate disposed around the figure eight stitching, and wherein when the lifter lifts the barbell, load and energy stored in the grid plate disposed around the figure eight stitching rebounds and transfers to triceps, pectoral region, and latissimus region of the lifter, wherein a combination of the figure eight stitching and the grid plate disposed around the figure eight stitching enables optimal performance of the bench press workout by the lifter in an optimal bar path (the modified support shirt of Inzer as described above teaches a structure made of elastic material that is connected in the same way as the claimed support shirt; as all structural limitations of the claim are met, the modified support shirt of Inzer would be at least deemed capable of performing the functionality when used by a hypothetical user performing a hypothetical exercise).
Regarding claim 4, the modified support shirt of Inzer (i.e., Inzer in view of Dragone, the Sewing Article, and the Shirt Video, as described with respect to claim 1 above) further appears to teach wherein the weight lifting support shirt is configured to align hands of the lifter to move along the optimal bar path.
As discussed above, the modified support shirt of Inzer teaches all structure required by the claim limitation (i.e., the support shirt and various support portions of claim 1) which appears to be structurally capable of performing the recited function.  Indeed, the modified support shirt of Inzer appears to be capable of aligning the arms, and thereby also the hands, of the user during a lifting movement along a bar path (See Inzer, Figs. 12-15; [0046]-[0047]).  Examiner additionally notes that the function of the claim limitation depends on hypothetical actions of a hypothetical user performing a hypothetical workout.  As the structure of the modified support shirt of Inzer does not prohibit a user from using the shirt in the same way recited by the claim, the modified support shirt of Inzer at least allows the shirt to be used in the same way recited by the claim.  
In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  Therefore, the modified support shirt of Inzer meets the limitations of the claim.
Regarding claim 5, the modified support shirt of Inzer (i.e., Inzer in view of Dragone, the Sewing Article, and the Shirt Video, as described with respect to claims 1 and 4 above) further appears to teach wherein the predetermined bar path conforms to a bar path that is utilized in a bench press exercise.
As discussed above, the modified support shirt of Inzer teaches all structure required by the claim limitation (i.e., the support shirt and various support portions of claim 1) which appears to be structurally capable of performing the recited function.  Indeed, the modified support shirt of Inzer appears to support a user while lifting along a bar path conforming to that used in a bench press exercise (See Inzer, Figs. 12-15; [0038]).  Examiner especially notes the similarities of the bar path and illustrated exercise between Figs. 12-15 of Inzer and Figs. 3A-3C of the Applicant’s application as originally filed.  Examiner further notes that the function of the claim limitation depends 
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to configure the modified support shirt of Inzer to be able to move along a bar path conforming to that of used in a bench press exercise in order to support the muscles of the user during the bench press exercise.  Examiner further notes that the limitation recites functional language, and when the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  Therefore, the modified support shirt of Inzer meets the limitations of the claim.
Regarding claim 6, the modified support shirt of Inzer (i.e., Inzer in view of Dragone, the Sewing Article, and the Shirt Video, as described with respect to claim 1 above) further appears to teach wherein an angle at which the sleeve portions connect to the shoulder support portion and the chest support portion of the lifter is configured to enable the lifter to move the barbell in the optimal bar path.
As discussed above, the modified support shirt of Inzer teaches the structure required by the claim limitation (i.e., the sleeve portions connected to the shoulder support portion at an angle (See Inzer, Fig. 1; [0043])) which appears to be structurally 
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to configure an angle at which the sleeve portions connect to the shoulder support portion and the chest support portion of the lifter in the modified support shirt of Inzer to be able to require the lifter to move the barbell in the a bar path during a particular lifting action along a desired lifting path (e.g., a bench press).  Examiner further notes that the limitation recites functional language, and when the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the basis shifts the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.  Therefore, the modified support shirt of Inzer meets the limitations of the claim.
claim 12, the modified support shirt of Inzer (i.e., Inzer in view of Dragone, the Sewing Article, and the Shirt Video, as described with respect to claim 1 above) further teaches wherein the grid plate is configured to prevent stretching of the elastic material of the weight lifting support shirt and rebound load and energy stored in the grid plate disposed around the figure eight stitching into the chest portion and arms of the lifter during the bench press workout (See the Shirt Video, at 0:22; additional chest panel as applied to the modified support shirt of Inzer is structurally capable of preventing stretching of the support shirt to at least some extent and rebounding released energy during the workout).
Regarding claim 13, Inzer teaches a weight lifting support shirt to allow a lifter to perform one or more workouts (See annotated Fig. 1 above; support shirt (10); Abstract), the weight lifting support shirt comprising: a chest support portion configured to extend across a chest portion of the lifter from a first end to a second end (upper shirt portion (13) is structurally capable of extending across a chest of the user from first to second ends); a first arm support portion extending from the first end of the chest support portion (sleeve portion (19) extending from first end of chest portion); a second arm support portion extending from the second end of the chest support portion (sleeve portion (19) extending from second end of chest portion), wherein the first and second arm support portions are configured to conform around a first arm and a second arm of the lifter, respectively (sleeve portions (19) are structurally capable of conforming around first and second arms of a user; shirt comprises elastic materials and is taut when worn; [0040], [0057]); a shoulder support portion abutting and extending across boundaries of the first arm support portion, the second arm support portion, and the chest support portion (See annotated Fig. 1 above, portion of shirt upper body proximate a shoulder area and extending across boundaries of chest and arm portions); each of the first arm support portion and the second arm support portion comprising a sleeve portion (sleeve portions (19) form sleeves), wherein the sleeve portions are configured to enable the lifter to perform the one or more workouts (Inzer teaches the structure required by the claim limitation (i.e., the sleeve portions) which appears to be structurally capable of performing the recited function.  Indeed, Inzer discusses the sleeve portions supporting and assisting a user during lifting (e.g., bench pressing) along a bar path which can vary depending on different lifting styles (See Inzer, Figs. 12-15; [0042], [0046]-[0047]).  Examiner additionally notes that the function of the claim limitation depends on hypothetical actions of a hypothetical user performing a hypothetical workout.  As the structure of the shirt of Inzer does not prohibit a user from using the shirt in the same way recited by the claim, the shirt of Inzer at least allows the shirt to be used in the same way recited by the claim); and an abdominal support portion in communication with and extending below the chest support portion (lower shirt body (15)).
That said, Inzer does not teach a figure eight stitching at a center of the chest support portion.
However, Dragone, directed to stitched reinforcement of a garment, discusses a protective vest having one or more panels including a chest panel (See Dragone, Fig. 1; Abstract).  More specifically, Dragone teaches stitching at a center of the chest support portion (See Dragone Fig. 1, chest panel is reinforced with centrally located stitching (28)).

That said, the modified support shirt of Inzer (i.e., Inzer in view of Dragone, as explained above) does not explicitly teach wherein the stitching is figure eight stitching.
However, the Sewing Article, directed to stitching reinforcement of stress points in textiles and garments, discusses an X box stitch, i.e., a figure eight stitch, for reinforcing stress points on textiles and garments (See the Sewing Article, page 1).  More specifically, the Sewing Article teaches a figure eight stitching (See the Sewing Article, page 1; X box stitch).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified support shirt of Inzer (i.e., Inzer in view of Dragone, as explained above) to instead include the X box stitch (i.e., the figure eight stitching) at the center of the chest portion.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified support shirt of Inzer (i.e., Inzer in view of Dragone, as explained above) to instead include the X box stitch (i.e., the figure eight stitching) at the center of the chest portion in order to further reinforce and strengthen the supportive stitching at the chest panel by including additional stitching lines (See the Sewing Article, page 1).
	That said, the modified support shirt of Inzer (i.e., Inzer in view of Dragone and the Sewing Article, as explained above) do not teach a grid plate disposed around the figure-eight stitching at the center of the chest support portion.
However, the Shirt Video, in a related weight lifting support shirt art, is directed to an elastic weight lifting support shirt having an additional chest panel attached with stitching to the shirt (See the Shirt Video, at 0:22).  More specifically, the Shirt Video teaches a grid plate disposed around the figure-eight stitching at the center of the chest support portion (See the Shirt Video, additional chest panel stitched to and spanning center of chest of support shirt which would be disposed around the centrally located figure eight stitching when applied to the modified support shirt of Inzer as described above).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the chest portion of the modified support shirt of Inzer to include the additional chest panel disclosed by the Shirt Video.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the chest portion of the modified support shirt of Inzer to include the additional chest panel disclosed by the Shirt Video in order to reinforce the center of the chest portion of the support shirt between the arm portions where stress would be high during a workout (e.g., a bench press).
As a result of the modifications described above, the modified support shirt of Inzer (i.e., Inzer in view of Dragone, the Sewing Article, and the Shirt Video as explained above) is disclosed such that it further teaches wherein a combination of the figure eight stitching and the grid plate disposed around the figure eight stitching enables storing and rebounding of load and energy when the lifter performs the one or more workouts (the modified support shirt of Inzer as described above teaches a structure made of elastic material that is connected in the same way as the claimed support shirt; as all structural limitations of the claim are met, the modified support shirt of Inzer would be at least deemed capable of performing the functionality when used by a hypothetical user performing a hypothetical exercise).
Claims 2-3, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Inzer in view of Dragone, the Sewing Article, and the Shirt Video, as applied to claim 1 above, and further in view of US 2019/0343690 to Ishida (hereinafter, “Ishida”).
Regarding claim 2, the modified support shirt of Inzer (i.e., Inzer in view of Dragone, the Sewing Article, and the Shirt Video, as described with respect to claim 1 above) does not teach wherein the abdominal support portion is configured to be fastened about an abdomen of the lifter using a hook and loop fastener.
However, Ishida, in a related muscle support shirt garment, is directed to a body trunk supporter in the form of a shirt provided with a belt-like lower band section that is adapted to be wrapped around and positioned at the abdomen of the user for support (See Ishida, Fig. 9A & 9B; Abstract).  More specifically, Ishida teaches wherein the abdominal support portion (bands (311, 312, 313)) is configured to be fastened about an abdomen of the lifter using a hook and loop fastener (bands comprise hook and loop fasteners (314, 315) that are capable of fastening the bands around an abdomen of a user, i.e., a lifter).  

Regarding claim 3, the modified support shirt of Inzer (i.e., Inzer in view of Dragone, the Sewing Article, the Shirt Video, and Ishida, as described with respect to claim 1 above) further teaches wherein the abdominal support portion comprises a first lateral extension comprising a hook component of the hook and loop fastener (band section (311c) has hook portions (314b) of hook and loop fastener) and a second lateral extension comprising a loop component of the hook and loop fastener (band section (311b) has loop portions (314a) of hook and loop fastener).
Claim 7-10, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Inzer in view of Dragone, the Sewing Article, and the Shirt Video, as applied to claim 1 above, and further in view of US 2017/0027240 to McClean (hereinafter, “McClean”).
Regarding claim 7, the modified support shirt of Inzer (i.e., Inzer in view of Dragone, the Sewing Article, and the Shirt Video, as described with respect to claim 1 above) wherein the sleeve portion comprises elastic arm bands that are attached to the shoulder support portion of the weight lifting support shirt (See annotated Fig. 1 of Inzer , and wherein the elastic arm bands are configured to transfer the load and the energy from the shoulder portion of the lifter into the triceps, the pectoral region, and the latissimus region of the lifter to reduce strain on rotator cuffs of the lifter (the sleeve portions of Inzer are structurally capable of transferring weight from the shoulder portion of the lifter into the triceps, pectoral region, and latissimus region of the lifter to reduce strain on rotator cuffs of the lifter (See Inzer, [0040], [0046])).
That said, although the modified support shirt Inzer teaches that the arm band can be made of a multi-ply elastic fabric (See, Inzer [0039]), the modified support shirt of Inzer does not explicitly teach a triple-ply elastic. 
However, McClean, in a related support garment art, is directed to a compressive garment having multiple layers of elastic material for supporting a wearer’s body (See McClean, Abstract).  More specifically, McClean teaches a triple-ply elastic (See McClean, Fig. 11; triple layer elastic fabric material; [0045]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify at least the arm bands of the modified support shirt of Inzer to be formed of the triple-ply elastic material disclosed by McClean.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify at least the arm bands of the modified support shirt of Inzer to be formed of the triple-ply elastic material disclosed by McClean in order to provide additional support and comfort to the wearer while preventing the garment from slipping on the wearer’s body (See McClean, [0060]).

Regarding claim 8, the modified support shirt of Inzer (i.e., Inzer in view of Dragone, the Sewing Article, the Shirt Video, and McClean, as described with respect to claims 1 and 7 above) further teaches wherein the shoulder support portion comprises an elastic layer that provides flexibility to the lifter for a predefined range of motion and depth (the triple-ply elastic of McClean as applied to the modified support shirt of Inzer comprises an elastic layer; the elastic layer is capable of providing flexibility to the lifter for a predefined range of motion and depth; as all structural limitations of the claim are met, the modified support shirt of Inzer would be at least deemed capable of performing the functionality when used by a hypothetical user performing a hypothetical exercise).
Regarding claim 9, the modified support shirt of Inzer (i.e., Inzer in view of Dragone, the Sewing Article, the Shirt Video, and McClean, as described with respect to claims 1 and 7-8 above) further teaches wherein the shoulder support portion transfers the load and the energy of the barbell into the center of the chest support portion during descent of the barbell (the shoulder support portions of the modified support shirt of Inzer are capable of transferring the load and the energy of the barbell into the center of the chest support portion during descent of the barbell; as all structural limitations of the claim are met, the modified support shirt of Inzer would be at least deemed capable of performing the functionality when used by a hypothetical user performing a hypothetical exercise).
Regarding claim 10, the modified support shirt of Inzer (i.e., Inzer in view of Dragone, the Sewing Article, the Shirt Video, and McClean, as described with respect to claims 1 and 7-9 above) further teaches wherein the figure eight stitching and grid plate disposed around the figure eight stitching concentrate the load and energy received from multiple angles during the bench press workout to the figure eight stitching and the grid plate disposed around the figure eight stitching at the center of the weight lifting support shirt (the figure eight stitching and grid plate of the modified support shirt of Inzer are capable of concentrating the load and energy received from multiple angles during the bench press workout to the figure eight stitching and the grid plate disposed around the figure eight stitching at the center of the weight lifting support shirt; as all structural limitations of the claim are met, the modified support shirt of Inzer would be at least deemed capable of performing the functionality when used by a hypothetical user performing a hypothetical exercise).
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and a new grounds of rejection has been applied.  Applicant’s arguments, filed November 11, 2021, with respect to the rejection of the claims under 35 USC 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
In response to Applicant's argument that the prior art does not teach one or more of the functional limitations of newly amended claims, Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Accordingly, all limitations of the claims are met by the prior art in the new grounds of rejection discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2015/0157068 to Puni; and US 5,937,442 to Yamaguichi et al. are both directed to arm and shoulder supportive upper-body garments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732